PER CURIAM.
Robert T. Smith was awarded a judgment against Lillian Large in a suit for an attorney’s fee for • services rendered in a landlord and tenant proceeding.' She appeals.- . :
Among..her contentions are the, claims that the attorney did not, as he claimed, expend 100 hours in the handling of her case, that he did not conduct the case competently, and that, his claim was excessive. We have examined these contentions in the light of the record, and we must rule that there was sufficient evidence to justify the finding of the trial court.
In her brief and oral argument appellant has directed against the appellee violent charges of unethical and unscrupulous conduct. None of these charges are supported by the record. She has also, in language most intemporate, ’ charged the trial judge with a series of unjudicial acts and declarations. .These, too, are unfounded.
Affirmed.